Case 3:20-cv-00017-MMH-JBT Document 49-3 Filed 03/17/21 Page 1 of 3 PageID 493




                            EXHIBIT “C”
Case 3:20-cv-00017-MMH-JBT Document 49-3 Filed 03/17/21 Page 2 of 3 PageID 494




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

                                        CASE NO: 3:20-cv-17-J-34JBT

 MERLIN KAUFFMAN, an individual

        Plaintiff,

 v.

 TRANS HIGH CORPORATION, a New
 York company and HIGH TIMES
 HOLDING CORPORATION, a Delaware
 company

       Defendants.
 ___________________________________/

               PLAINTIFF’S NOTICE OF DEPOSITION OF STORMY SIMON

        PLEASE THAT NOTICE THAT, pursuant to Rules 26 and 30 of the Federal Rules of Civil

 Procedure, Plaintiff, Merlin Kauffman (“Plaintiff”), will take the deposition upon oral examination

 of Stormy Simon, on March 12, 2021 at 11:00 a.m. (EST) via Zoom (instructions will be

 provided prior to the deposition). The deposition will be taken before a court reporter, notary

 public, or other person authorized by law to administer oaths. Plaintiff expressly reserves the right

 to have the deposition recorded by video and/or stenographic means. This deposition shall be taken

 for all purposes authorized by law and specifically, for use in evidence at trial, and will continue

 from day to day until completed.

        Dated: February 25, 2021.




             The Concept Law Group, P.A.                       6400 N. Andrews Ave., Suite 500
             Patents ǀ Copyrights ǀ Trademarks                  Fort Lauderdale, Florida 33309

                                                 Page |1
Case 3:20-cv-00017-MMH-JBT Document 49-3 Filed 03/17/21 Page 3 of 3 PageID 495




                                                       Respectfully Submitted,
                                                       /s/Darren Spielman
                                                       Darren Spielman, Esq. (FL Bar No 10868)
                                                       DSpielman@Conceptlaw.com
                                                       Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                                       RKain@Conceptlaw.com
                                                       The Concept Law Group, P.A.
                                                       6400 N. Andrews Ave., Suite 500
                                                       Fort Lauderdale, Fl 33309
                                                       ph: 754-300-1500
                                                       fax: 754-300-1501
                                                       Counsel for Plaintiff


                                      CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on February 25, 2021, that the foregoing document is being
 served this day on all counsel of record identified below on the Service List via email.


                                                By:    /s/Darren Spielman
                                                       Darren Spielman

 Michael J. Kapin (pro hac vice)
 LAW OFFICES OF MICHAEL J. KAPIN
 1133 Broadway, Suite 1001
 New York, New York 10010
 (212) 513-0500 | FAX (866) 575-5019
 mikekapin@gmail.com


 THE BEHAR LAW FIRM, P.A.
 Attorneys for Defendants
 3323 N.E. 163rd Street, Suite 402
 North Miami Beach, FL 33160
 Tel: (786) 735-3300
 Fax: (786) 735-3307
 hrb@beharlegal.com
 sms@beharlegal.com
 np@beharlegal.com



            The Concept Law Group, P.A.                              6400 N. Andrews Ave., Suite 500
            Patents ǀ Copyrights ǀ Trademarks                         Fort Lauderdale, Florida 33309

                                                      Page |2
